Lumpkin, J.
Suit was brought on a sealed promissory note for $1,080 with interest. A plea was filed, to the effect that at the time of the signing of the note a settlement was pending between the parties, but there was a mistake in the plaintiff’s books, and the note was given to close the account until the parties had time to investigate the books thoroughly "and to find the one thousand dollars which was short;” that plaintiff represented to defendant, at the time the note was given, that if the mistake should be found, the note would’ be returned; that prior to the giving of the note, defendant had paid to the plaintiff $1,000 for which no credit was given; that after the note was given, “defendant obtained facts and evidence showing that he had paid said amount of $1,000, and demanded his note,” which was refused; that in signing the note defendant relied on the promise of the plaintiff; and that defendant has never received any benefit from the note and denies owing it. Held, that the plea sought to add a parol agreement to a written contract, and was properly stricken on demurrer.

Judgment affirmed.


All the Justices concur.